Case 19-26762-ABA    Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                              Document      Page 1 of 58




      19-26762-ABA
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document      Page 2 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document      Page 3 of 58




       19-26762-ABA
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document      Page 4 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document      Page 5 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document      Page 6 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document      Page 7 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document      Page 8 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document      Page 9 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 10 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 11 of 58
Case 19-26762-ABA     Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                               Document     Page 12 of 58




       19-26762-ABA
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 13 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 14 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 15 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 16 of 58




        19-26762-ABA
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 17 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 18 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 19 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 20 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 21 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 22 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 23 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 24 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 25 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 26 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 27 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 28 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 29 of 58




     19-26762-ABA
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 30 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 31 of 58




         19-26762-ABA
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 32 of 58
Case 19-26762-ABA     Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                               Document     Page 33 of 58




       19-26762-ABA
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 34 of 58
Case 19-26762-ABA     Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                               Document     Page 35 of 58




       19-26762-ABA
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 36 of 58




     19-26762-ABA
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 37 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 38 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 39 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 40 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 41 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 42 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 43 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 44 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 45 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 46 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 47 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52     Desc Main
                             Document     Page 48 of 58




                                                                         19-26762-ABA
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 49 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 50 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 51 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 52 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 53 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 54 of 58




        19-26762-ABA
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52   Desc Main
                             Document     Page 55 of 58
Case 19-26762-ABA   Doc 14    Filed 09/13/19 Entered 09/13/19 14:57:52 Desc Main
                             Document     Page 56 of 58
                                                                   19-26762-ABA
Case 19-26762-ABA                 Doc 14      Filed 09/13/19 Entered 09/13/19 14:57:52             Desc Main
                                             Document     Page 57 of 58



UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-1(b)



Youngblood, Franklin, Sampoli & Coombs, P.A.
1201 New Road, Suite 230
Linwood, NJ 08221
609-601-6600 Fax: 609-601-6601

Jorge F. Coombs, Esq. 017962002



In Re:
                                                                  Case No.:          19-26762-ABA
                                                                                 ____________________
Abbas Ali Nouri Moussavi &
Mehrnoush Shabani                                                 Chapter:                13

                                                                  Judge:          Andrew B. Altenburg, J
                                                                                 ____________________
                                                         

         DISCLOSURE OF CHAPTER 13 DEBTOR’S ATTORNEY COMPENSATION

  1.      Pursuant to 11 U.S.C. § 329(a) and Fed. R. Bankr. P. 2016(b), I certify that I am the attorney for
  the debtor(s) and that compensation was paid to me within one year before the filed date of the petition, or
  agreed to be paid to me, for services rendered or to be rendered on behalf of the debtor(s) in connection
  with this bankruptcy case is as follows:
           ✔Under D.N.J. LBR 2016-5(b), I have agreed to accept for all legal services required to confirm
           
           a plan, subject to the exclusions listed below, including administrative services that may occur
                                                                 3,500.00
           postconfirmation, a flat fee in the amount of $ _________________.     I understand that I must
           demonstrate that additional services were unforeseeable at the time of the filing of this disclosure
           if I seek additional compensation and reimbursement of necessary expenses.

           Legal services on behalf of the debtor in connection with the following are not included in the flat
           fee:
           Representation of the debtor in:
                   adversary proceedings,
                   loss mitigation/loan modification efforts,
                   post-confirmation filings and matters brought before the Court.

           I have received:                                                       1,500.00
                                                                               $ ________________
                     The balance due is:                                         2,000.00
                                                                               $ ________________
                                 ✔ will  will not be paid through the plan.
                     The balance 
Case 19-26762-ABA         Doc 14      Filed 09/13/19 Entered 09/13/19 14:57:52             Desc Main
                                     Document     Page 58 of 58


        Under D.N.J. LBR 2016-5(c), I have agreed to accept for legal services provided on behalf of
       the debtor in this case, an hourly fee of $ _______________. The hourly fee charged by other
       members of my firm that may provide services to this client range from $_______________ to
       $__________________. I understand that I must receive the Court’s approval of any fees or
       expenses to be paid to me in this case post petition pursuant to D.N.J. LBR 2016-1.

               I have received:                                           $ ________________

2.     The source of the funds paid to me was:
       ✔Debtor(s)
                                  Other (specify below)
       _____________________________________________________________________________

       _____________________________________________________________________________

3.     If a balance is due, the source of future compensation to be paid to me is:
       ✔Debtor(s)
                                  Other (specify below)
       _____________________________________________________________________________

       _____________________________________________________________________________


4.     I  have or ✔have not agreed to share compensation with another person(s) unless they are
members of my law firm. If I have agreed to share compensation with a person(s) who is not a member of
my law firm, a copy of that agreement and a list of the people sharing in the compensation is attached.



       8/9/19
Date: __________________________                         /s/ Jorge F. Coombs, Esq.
                                                         _________________________________
                                                         Debtor’s attorney




                                                                                               new.8/1/18




                                                    2

